DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bias electrode as mentioned in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-26, 28-30, and 32-34 are objected to because of the following informalities:
Claim 16 should be amended as follows to clarify what the claimed apparatus comprises:
An apparatus comprising:

the pulse monitoring circuitry comprising detecting circuitry configured to detect a user’s pulse, and feedback circuitry configured to provide haptic feedback to the user indicative of the detected pulse,
wherein the control circuitry is configured to control the pulse monitoring circuitry during a first time period, the detecting circuitry is configured to detect a user’s pulse, and during a second time period the feedback circuitry is configured to provide haptic feedback indicative of the detected pulse.
“the control circuitry” in line 4 of claim 16 should read “the controlling circuitry”
Claims 29 and 33 should include a period (“.”) at the end of each sentence.
The preambles for all of the dependent claims recite “an apparatus,” “a method,” or “a non-transitory computer readable medium.” Each limitation should recite “The apparatus,” “The method,” and “The non-transitory computer readable medium,” respectively, to clarify that the dependent claims are directed to the apparatus, the method, or the non-transitory computer readable medium in the independent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 19, 21, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 16 recites the limitation “a user’s pulse” in line 6. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the user’s pulse” to clarify that the limitation is referring to the user’s pulse that is previously mentioned in the claim.
Claim 19 recites the limitation “the frequency of the deformation” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation was not previously mentioned in the claim or in the previous claims. Examiner suggests amending the limitation to recite “a frequency of the deformation.”
Claim 19 recites the limitation “the frequency of the user’s detected pulse” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation was not previously mentioned in the claim or in the previous claims. Examiner suggests amending the limitation to recite “a frequency of the user’s detected pulse.”
Claim 21 recites “wherein the detecting circuitry and the feedback circuitry share at least one transducer.” It is unclear what it means to “share” a transducer. Clarification is requested. For examination purposes, it is interpreted that the detecting circuitry and the feedback circuitry both use the same transducer.
Claim 31 recites “a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following…” in the preamble. However, the program instructions cannot perform the recited steps alone. Examiner suggests amending the preamble to include a processor or an apparatus to perform the recited steps. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 27 follows.
Regarding claim 27, the claim recites a series of steps or acts, including controlling pulse monitoring. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of controlling the pulse monitoring so that the pulse monitoring provides haptic feedback indicative of the detected pulse sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 27 recites providing haptic feedback, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The providing of the haptic feedback does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the provided haptic feedback, nor does the method use a particular machine to perform the abstract idea.
Alice Corp v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 16 and 31.
Regarding claims 16 and 31, the apparatus and non-transitory computer readable medium comprising program instructions stored thereon are generic devices comprising generic components to 
The dependent claims also fail to add something more to the abstract independent claims as they generally recite further defining elements of the time periods, feedback circuitry, the detecting circuitry, the pulse monitoring circuitry and/or the apparatus. For example, claim 28 merely recites further defining the second time period. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 24, 26-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooper et al. ‘501 (US Pub No. 2016/0346501 – cited by Applicant).
Regarding claim 16, Hooper et al. '501 teaches an apparatus (Fig. 4 device 10 and [0060]) comprising:
controlling circuitry configured to control pulse monitoring circuitry (Fig. 4 circuit board 22 and [0076]), the pulse monitoring circuitry comprising detecting circuitry configured to detect a user's pulse ([0017]; heart rate monitor), and a feedback circuitry configured to provide haptic feedback to the user indicative of the detected pulse ([0006]-[0018]; [0006]-[0017] recite that the tactile stimulus is based on 
wherein the control circuitry is configured to control the pulse monitoring circuitry during a first time period, the detecting circuitry is configured to detect a user's pulse, and during a second time period the feedback circuitry is configured to provide haptic feedback indicative of the detected pulse (It is inherent that in order to present a haptic feedback in response to a user's information, the control circuitry must first detect the user's information (heartbeat). The time at which the control circuity detects the user's pulse is interpreted as a first time period. The time at which the feedback circuitry provides haptic feedback indicative of pulse is interpreted as a second time period.).
Regarding claim 17, Hooper et al. '501 teaches wherein the second time period runs sequentially to the first time period (Because the providing of the haptic feedback must come after detecting the user's pulse, it is inherent that the second time period proceeds the first time period.).
Regarding claim 18, Hooper et al. '501 teaches wherein the feedback circuitry is arranged to deform a portion of the apparatus so that the deformation of the apparatus can be perceived via a user's sense of touch (Fig. 1 band 12 and [0053]).
Regarding claim 19, Hooper et al. '501 teaches wherein the controlling circuitry is arranged to control the feedback circuitry to control the frequency of the deformation of the apparatus to correspond to the frequency of the user's detected pulse ([0057]).
Regarding claim 20, Hooper et al. '501 teaches wherein at least one of the detecting circuitry and the feedback circuitry comprises a piezoelectric transducer ([0009]-[0010]).
Regarding claim 24, Hooper et al. '501 teaches an elastomeric portion wherein the elastomeric portion is positioned within the apparatus so that when the apparatus is worn by the user the elastomeric portion contacts the user's skin ([0060]; Band 12 is a silicone wrist band. Silicone is a well-known elastomer.).
Regarding claim 26, Hooper et al. '501 teaches wherein the apparatus comprises a flexible substrate ([0012], [0061]; Band 12 in Figs. 1, 4 if flexible, as it conforms to fit around the wrist of the user.).
Regarding claims 27-29, the above cited sections of Hooper et al. '501 teach a method comprising the recited elements.
Regarding claims 31-33, Hooper et al. '501 inherently teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Zhao et al. ‘513 (US Pub No. 2016/0366513).
Regarding claim 21, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting circuitry and the feedback circuitry share at least one transducer.
Zhao et al. '513 teaches transducers 112 of Fig. 1 that pick up vibrations of a heartbeat of a person ([0030]). The transducers 112 could also provide a vibration signal ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tried having the detecting circuitry and the feedback circuitry of Hooper et al. ‘501 to include sharing at least one transducer as Zhao et al. ‘513 teaches as it would be choosing from a 
Regarding claim 22, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry comprises a plurality of transducers and at least a portion of the controlling circuitry is positioned between two of the plurality of transducers.
Zhao et al. ‘513 teaches two transducers 112 that measure a heartbeat of a person ([0030]). Fig. 1 shows a processing unit 116, interpreted as a controlling circuitry, which is positioned between the transducers 112. The processing unit 116 is located on a locating structure 114. It is noted that the locating structure 114 may attach to or wrap around a neck of a person ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the two transducers of Zhao et al. ‘513 for the singular transducer of Hooper et al. ‘501 as Zhao et al. ‘513 teaches that it would yield predictable results ([0027]). Simple substitution of one known element (two transducers) for another (one transducer) would obtain predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried positioning the controlling circuitry of Hooper et al. ‘501 to be between two of the plurality of transducers as Zhao et al. ‘513 teaches as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the finite number of solutions being the controlling circuitry not being between two of the plurality of transducers and the controlling circuitry being between two of the plurality of transducers.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 (US Pub No. 2017/0209053, provisional date 25 January 2016) and Altini et al. ‘268 (US Pub No. 2017/0224268, provisional date 10 February 2016).
Regarding claim 23, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry is provided within a metallic housing.
Pantelopoulos et al. ‘053 teaches an interior or skin-side housing of a biometric monitoring device that may consist of metal material to provide structural rigidity ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse monitoring circuitry of Hooper et al. ‘501 to include to be within metallic housing as Pantelopoulos et al. ‘053 teaches that this will provide structural rigidity.
Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 teaches all of the elements of the current invention as mentioned above except for wherein the metallic housing provides a bias electrode for a transducer within the pulse monitoring circuitry.
Altini et al. ‘268 teaches an electrode patch 42 that has four electrodes: two measurement electrodes located on two extremities, one reference electrode located in the middle of the device, and one bias electrode located between the measurement electrode and the reference electrode (Fig. 6 and [0057]) which record and process bio-potential signals to obtain cleaner and more accurate EHG and ECG signals ([0058]). The bias electrode is used to bias signal acquisition electrodes to the body voltage, or for applying a common mode voltage to the body in order to reduce the measurement noise ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic housing of Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 to include a bias electrode as Altini et al. ‘268 teaches that this will aid in reducing measurement noise.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Boyd ‘968 (US Pub No. 2018/0279968).
Regarding claim 25, Hooper et al. ‘501 teaches wherein the apparatus comprises a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user.
Boyd ‘968 teaches an acoustic sensor may be coupled to a Pinard horn – a cone-shaped fetoscope that amplifies the sound of fetal heartbeats and newborn heartbeats to pick up faint heart sounds ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hooper et al. ‘501 to include a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user as Boyd ‘968 teaches that this will aid in picking up faint heart sounds.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Nakada et al. ‘725 (US Pub No. 2017/0056725).
Regarding claim 30, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting the audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of the audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Regarding claim 34, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting an audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of an audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek et al. ‘595 (US Pub No. 2017/0135595) teaches an ECG patch that does not need a bias electrode to supply a bias voltage to a person’s body. Amagi ‘945 (US Pub No. 2014/0077945 – cited by Applicant) and Choi et al. ‘360 (US Pub No. 2016/0106360) teach the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791